Case 4:18-cv-07229-YGR Document 65-1 Filed 04/20/20 Page 1 of 8




                    Exhibit A
               Case 4:18-cv-07229-YGR Document 65-1 Filed 04/20/20 Page 2 of 8



 1   PAUL J. ANDRE (State Bar No. 196585)
     pandre@kramerlevin.com
 2
     LISA KOBIALKA (State Bar No. 191404)
 3   lkobialka@kramerlevin.com
     JAMES HANNAH (State Bar No. 237978)
 4   jhannah@kramerlevin.com
     AUSTIN MANES (State Bar No. 284065)
 5   amanes@kramerlevin.com
     KRAMER LEVIN NAFTALIS & FRANKEL LLP
 6
     990 Marsh Road
 7   Menlo Park, CA 94025
     Telephone: (650) 752-1700
 8   Facsimile: (650) 752-1800
 9   Attorneys for Plaintiff
10   FINJAN, INC.

11
                                    IN THE UNITED STATES DISTRICT COURT
12
                             FOR THE NORTHERN DISTRICT OF CALIFORNIA
13
                                             OAKLAND DIVISION
14

15
         FINJAN, INC.,                                  Case No.: 4:18-cv-07229-YGR
16
                       Plaintiff,                       PLAINTIFF FINJAN, INC.’S [PROPOSED]
17                                                      RESPONSE TO DEFENDANT QUALYS,
                v.                                      INC.’S OBJECTION TO EVIDENCE
18                                                      [DKT. 60]
19       QUALYS INC.,
                                                        Date:     May 1, 2020 1
20                     Defendant.                       Time:     10:00 AM
                                                        Place:    Courtroom 1, 4th Floor
21                                                      Judge:    Hon. Yvonne Gonzalez Rogers

22

23

24

25

26

27

28
     1
         Subject to the Court’s March 12, 2020 Order (Dkt. No. 48) suspending in-person appearances.


     FINJAN’S RESPONSE TO OBJECTION TO EVIDENCE                           CASE NO.: 4:18-cv-07229-YGR
             Case 4:18-cv-07229-YGR Document 65-1 Filed 04/20/20 Page 3 of 8




 1 I.       INTRODUCTION
 2          The Court should overrule Qualys’ Objections to Evidence (Dkt. No. 60, “Objections”) and
 3 accept the declaration of Dr. Goodrich in support of Finjan’s reply claim construction brief. Finjan

 4 offers Dr. Goodrich’s declaration to rebut the invalidity opinions of Qualys’ expert. Pursuant to Patent

 5 Local Rule (“PLR”) 4-2, Finjan timely disclosed that it would rely on Dr. Goodrich’s opinions for

 6 rebuttal five months ago, which is fatal to Qualys’ Objection. PLR 4-5(c) expressly permits Finjan to

 7 provide such new evidence on reply to rebut evidence that a defendant submits with its responsive brief,

 8 which is exactly what happened here. Qualys submitted Dr. Rubin’s declaration with its response brief

 9 in support of its invalidity argument, a defense for which Qualys bears the burden of proof and burden

10 of production. Finjan offers Dr. Goodrich’s declaration to rebut Dr. Rubin’s declaration, as expressly

11 permitted by PLR 4-5(c). Thus, there is no merit to Qualys’ Objections.

12 II.      STATEMENT OF FACTS
13          The parties exchanged PLR 4-2 disclosures on November 6, 2019, and Finjan served amended
14 disclosures on November 12, 2019. Dkt. 60-1, Declaration of Christopher D. Mays (“Mays Decl.”),

15 Exs. E and F. On December 4, 2019, the parties submitted their PLR 4-3 Joint Claim Construction

16 Statement. Dkt. 40. In both its PLR 4-2 disclosures, and again in the JCCS, Finjan expressly disclosed

17 that, to the extent Qualys offered an expert opinion that the terms “transmitter” and “receiver” are

18 indefinite, Finjan would offer a rebuttal opinion from Dr. Goodrich:
19          Finjan will rely on expert testimony to rebut Qualys’ proposed expert opinion that
            “a person of ordinary skill in the art as of the priority dates of the respective patents,
20          reading the respective patents’ specifications, would not be able to identify
21          corresponding structure for the term [‘receiver.’]/[‘transmitter’]”
     Mays Decl., Ex. E at 8-9, 17-19, and 25-26; see also Dkt. 40 (JCCS) at 7, Ex. A at 4-10, 16-19 and 25.
22
            Qualys’ disclosure of proposed expert opinions in the Joint Claim Construction Statement was
23
     far more ambivalent than Finjan’s disclosure. For example, Qualys disclosed the following for the term
24
     “transmitter,” which is just the inverse of Finjan’s disclosure:
25

26          Dr. Aviel Rubin . . . may opine that a person of ordinary skill in the art as of the
            priority dates of the respective patents, reading the respective patents’ specifications,
27          would not be able to identify corresponding structure for the term “transmitter.”

28 Dkt. 40 (JCCS), Ex. A at 10.
                                           1
     FINJAN’S RESPONSE TO OBJECTION TO EVIDENCE                                CASE NO.: 4:18-cv-07229-YGR
             Case 4:18-cv-07229-YGR Document 65-1 Filed 04/20/20 Page 4 of 8




 1          Finjan filed its Opening Claim Construction Brief on February 10, 2020. Dkt. 42. Qualys filed
 2 its Responsive Brief on March 16, 2020. Dkt. 52. Qualys submitted a declaration from Dr. Rubin with

 3 its Responsive Brief in which Dr. Rubin opined that the terms “receiver” and “transmitter” are

 4 indefinite. Dkt. 52-6. Finjan filed its Reply on April 6, 2020, and submitted the Declaration of Dr.

 5 Goodrich for the purpose of rebutting Dr. Rubin’s invalidity opinions. Dkt. 59; Dkt. 59-1.

 6 III.     ARGUMENT
 7          A.      Dr. Goodrich’s Declaration is Proper Rebuttal Evidence Under the PLR

 8          The PLR permitted Finjan to submit Dr. Goodrich’s declaration with its reply claim

 9 construction brief. Dr. Goodrich’s declaration is a direct rebuttal to Dr. Rubin’s declaration on

10 invalidity, which Qualys submitted with its responsive brief. The PLR provide that “the party claiming

11 patent infringement… shall serve and file any reply brief and any evidence directly rebutting the

12 supporting evidence contained in an opposing party’s response.” PLR 4-5(c) (emphasis added).

13 Because the PLR expressly authorize such submissions, Civil Local Rule 7-3(d), upon which Qualys’

14 Objections are premised, does not apply.

15          For this reason, Qualys’ arguments that Dr. Goodrich’s opinions are untimely and were not

16 sufficiently disclosed fail. Finjan could not have submitted Dr. Goodrich’s rebuttal evidence in its PLR

17 4-2 disclosure or its opening brief because it had no way of knowing what evidence to rebut. Qualys’

18 short and ambivalent disclosure under PLR 4-2 simply declared that an expert “may” opine regarding
19 the “transmitter” term. Dkt. 40, Ex. A at 10. Qualys did not provide a definitive declaration that it was,

20 in fact, providing an expert opinion or the substance of that possible disclosure. As such, Finjan learned
                                                                                                            2
21 for the first time the specifics of Dr. Rubin’s opinion would when it received Qualys’ responsive brief.

22          Courts in this District recognize that PLR 4-5 permits submission of new rebuttal evidence for

23 the first time on reply. Competitive Techs. v. Fujitsu Ltd., 286 F. Supp. 2d 1161, 1169 (N.D. Cal. 2003)

24 (“Patent Local Rule 4–5 expressly permits such rebuttal testimony.”). Competitive Technologies is

25 instructive because there, as here, the defendant filed Objections to Evidence under the civil local rules

26
     2
27   Qualys initially disclosed that it may rely on expert opinions for ten terms, and later narrowed those
   terms to “receiver” and “transmitter,” but did not inform Finjan of this narrowing until it filed the
28 responsive brief. Dkt. 40, Ex. A at 4-10, 16-19 and 25.
                                           2
     FINJAN’S RESPONSE TO OBJECTION TO EVIDENCE                             CASE NO.: 4:18-cv-07229-YGR
             Case 4:18-cv-07229-YGR Document 65-1 Filed 04/20/20 Page 5 of 8




 1 to seek to exclude an expert declaration filed with the reply claim construction brief. Id. In that case,

 2 the Court rejected the same argument that Qualys asserts here because “at least part of [the expert]’s

 3 declaration constitutes rebuttal,” which is permitted under PLR 4-5(c). Id. Further, Competitive

 4 Technologies also rejected the defendant’s argument that some evidence in the declaration went beyond

 5 rebuttal, since the defendant had an opportunity to address any such evidence at the claim construction

 6 hearing. Id.; Genentech, Inc. v. Trustees of the Univ. of Penn., No. 10-cv-02037-LHK, 2011 WL

 7 866599, at *2 (N.D. Cal. Mar. 10, 2011)(allowing new evidence on reply to rebut new evidence in the

 8 claim construction response, because “[j]ustice is best served when issues are decided on the merits”).

 9          This application of the PLR to permit reply declarations in response to invalidity arguments
10 makes sense because Qualys, as the proponent of the indefiniteness defense and of the requisite

11 showing that these are means-plus-function elements despite the absence of the word “means,” bears

12 the burden of production on its defense. Apex Inc. v. Raritan Computer, Inc., 325 F.3d 1364, 1372-74

13 (Fed. Cir. 2003) (party seeking to overcome presumption that an element is not a means-plus-function

14 element if it does not use “means” bears the burdens of production and proof); Core Wireless Licensing

15 S.A.R.L. v. LG Elecs., Inc., 880 F.3d 1356, 1363 (Fed. Cir. 2018) (defendant bears “the initial burden of

16 going forward with evidence to support its invalidity allegation” and the burden of proof by clear and

17 convincing evidence). Therefore, Finjan should have an opportunity to respond after Qualys has

18 attempted to demonstrate indefiniteness.
19          The only case that Qualys cites does not support its Objections because it dealt with very
20 different facts from those presented here. See Quantum Corp. v. Crossroads Sys., Inc., No. C 14-04293

21 WHA, 2015 WL 5693734, at *5 (N.D. Cal. Sept. 29, 2015). In Quantum Corp., an expert’s opinions

22 were excluded because he refused to answer questions at his deposition regarding the opposing party’s

23 claim constructions, claiming he had no opinions, but later asserted those opinions on reply. Id. at *3

24 (“Dr. Hospodor gave opinions rebutting Crossroads’ proposed constructions in his declaration, although

25 he claimed he had no such opinions at his deposition”). Here, by contrast, Qualys never sought to

26 depose Dr. Goodrich and, therefore, there is no situation where Dr. Goodrich refused to answer

27 questions or claimed he had no opinion on an issue.

28
                                           3
     FINJAN’S RESPONSE TO OBJECTION TO EVIDENCE                             CASE NO.: 4:18-cv-07229-YGR
             Case 4:18-cv-07229-YGR Document 65-1 Filed 04/20/20 Page 6 of 8



            B.      Dr. Goodrich’s Opinions Are Consistent with Finjan’s Opening Brief
 1                  and PLR 4-2 Disclosures
 2          Dr. Goodrich’s declaration is consistent with Finjan’s opening brief because both documents
 3 identify the structure for the challenged terms by citing to the patents’ specifications. Dr. Goodrich

 4 takes this analysis one-step further by using those citations to rebut Dr. Rubin’s opinions and evidence,

 5 which Qualys did not disclose prior to providing its responsive brief. Compare Opening Brief (Dkt. 42)

 6 at 6-17 (citing structure in the specifications) with Goodrich Decl. (Dkt. 59-1) at 13-25 (same, while

 7 comparing those citations to Dr. Rubin’s citations). Dr. Goodrich’s declaration is also consistent with

 8 Finjan’s PLR 4-2 disclosures because Finjan disclosed his opinion that a person of ordinary skill would

 9 recognize structure for the terms “receiver” and “transmitter.” Mays Decl., Ex. E at 8-9, 17-19, 25-26.

10          Qualys’ objection that Dr. Goodrich cited to some evidence not identified in the Joint Claim
11 Construction Statement rings hollow because Dr. Rubin relied on evidence that Qualys did not identify

12 in its own PLR 4-2 disclosures, including citations to the ‘154 Patent at 14:59-62; the ‘968 Patent at

13 2:53-67; and the ‘494 Patent at 4:5-6. Compare Rubin Decl. (Dkt. 52-6) at 8-10 with Mays Decl., Ex. F

14 at 10. Therefore, Dr. Goodrich should be permitted to rely on additional evidence to rebut Dr. Rubin’s

15 analysis which, itself, is based on evidence outside of the JCCS. Genentech, supra, 2011 WL 866599,

16 at *2 (“Justice is best served when issues are decided on the merits”).

17          Finally, Qualys should not be heard to complain that Finjan’s PLR 4-2 disclosure of Dr.
18 Goodrich’s potential opinion was insufficiently detailed, especially given that, on indefiniteness, Qualys
19 bears the burdens of proof and production on invalidity and to establish that these are means-plus-

20 function elements even though the claims do not use the word “means,” and Finjan is only offering a

21 rebuttal opinion. Apex, 325 F.3d at 1372 (defendant has the initial burden of “going forward with

22 evidence”); Zeroclick, LLC v. Apple Inc., 891 F.3d 1003, 1007-08 (Fed. Cir. 2018) (defendant bears the

23 burden to rebut the presumption against the application of § 112, ¶ 6). As shown below, Qualys’

24 disclosure of Dr. Rubin’s potential opinion on the same issue contains the same level of details that

25 Finjan’s disclosure provides, even though Qualys has the burden of proof for its claims. Therefore, any

26 consideration of Qualys’ objection applies even more so to Dr. Rubin’s opinion, which is no more

27 supported by Qualys’ PLR 4-2 disclosure, making it also the subject of being stricken.

28
                                           4
     FINJAN’S RESPONSE TO OBJECTION TO EVIDENCE                              CASE NO.: 4:18-cv-07229-YGR
             Case 4:18-cv-07229-YGR Document 65-1 Filed 04/20/20 Page 7 of 8




 1      Finjan’s PLR 4-2 Disclosure                      Qualys’ PLR 4-2 Disclosure

 2      Finjan will rely on expert testimony to           Expert testimony of Dr. Aviel Rubin, who
        rebut Qualys’ proposed expert opinion             may opine that a person of ordinary skill in
 3      that “a person of ordinary skill in the art as    the art as of the priority dates of the
 4      of the priority dates of the respective           respective patents, reading the respective
        patents, reading the respective patents’          patents’ specifications, would not be able to
 5      specifications, would not be able to identify     identify corresponding structure for the
        corresponding structure for the term              term [“receiver”]/[“transmitter.”]
 6      [‘receiver.’]/[‘transmitter’]”
 7
            C.       Qualys’ Legal Standards Objection is Without Merit
 8
            Qualys’ complaint about Dr. Goodrich’s reference to the strong presumption against finding
 9
     terms not using “means” to be mean-plus-function is a red herring. His analysis does not depend on the
10
     strength of the presumption, which he references only by way of background in a single paragraph.
11
     Goodrich Decl. (Dkt. 59-1) at ¶ 20. Notwithstanding his prefatory reference to a “strong” presumption,
12
     Dr. Goodrich correctly states and then applies the controlling Federal Circuit standard that “elements
13
     [not using ‘means’] are only deemed to be means-plus-function elements if the words in the element, in
14
     view of the specification, would not be understood by a POSITA to have a sufficiently definite meaning
15
     as the name for structure.” Id.; id. at, e.g., ¶¶ 39, 42, 48, 49, 60, 61 (applying standard to show a person
16
     of ordinary skill in the art would understand the structures); Zeroclick, 891 F.3d at 1007-08 (“the
17
     essential inquiry remains ‘whether the words of the claim are understood by persons of ordinary skill in
18
     the art to have a sufficiently definite meaning as the name for structure’”).
19
            Qualys’ cases do not support excluding Dr. Goodrich’s opinions. For example, the Apple, Inc.
20
     v. Samsung Elecs. Co. case is inapposite because the Court excluded a damages expert’s apportionment
21
     where no apportionment was allowed under the applicable statute. No. 11-cv-01846-LHK, 2012 WL
22
     2571332, at *6 (N.D. Cal. June 30, 2012). Here, no statute bars Dr. Goodrich’s validity rebuttal opinion
23
     and the Federal Circuit continues to recognize the presumption against construing terms that do not use
24
     the word “means” as means-plus-function elements. Zeroclick, 891 F.3d at 1007-08.
25
     IV.    CONCLUSION
26
            For the reasons above, the Court should overrule Qualys’ Objections.
27

28
                                           5
     FINJAN’S RESPONSE TO OBJECTION TO EVIDENCE                               CASE NO.: 4:18-cv-07229-YGR
           Case 4:18-cv-07229-YGR Document 65-1 Filed 04/20/20 Page 8 of 8




                                             Respectfully submitted,
 1

 2   Dated: April 20, 2019               By: /s/ James Hannah
                                             Paul J. Andre (State Bar No. 196585)
 3                                           Lisa Kobialka (State Bar No. 191404)
                                             James Hannah (State Bar No. 237978)
 4                                           Austin Manes (State Bar No. 284065)
                                             KRAMER LEVIN NAFTALIS
 5
                                             & FRANKEL LLP
 6                                           990 Marsh Road
                                             Menlo Park, CA 94025
 7                                           Telephone: (650) 752-1700
                                             Facsimile: (650) 752-1800
 8                                           pandre@kramerlevin.com
 9                                           lkobialka@kramerlevin.com
                                             jhannah@kramerlevin.com
10                                           amanes@kramerlevin.com

11                                           Attorneys for Plaintiff
                                             FINJAN, INC.
12

13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

28
                                           6
     FINJAN’S RESPONSE TO OBJECTION TO EVIDENCE               CASE NO.: 4:18-cv-07229-YGR
